Title: To George Washington from Enoch Edwards, 1 May 1792
From: Edwards, Enoch
To: Washington, George



Philada May 1st 1792

Mr Clymer applied to me to procure for your Excellency a dutch Plough which I will with Pleasure immediately do, but I would wish to know whether you would prefer a Barr-Shear, or one made in the common Way, with a wooden Chip—the difference between the two is that the former runs much lighter than the latter, but there is a little more difficulty it getting it new laid & sharpned. the Bar is apt to spring a little on being heated, & will not fit on again unless the Smith has the Plough sent to him as well as the Shear, But if it is to be used on a Farm where there is a Smith there will be no Inconvenience. otherwise I would recommend the kind that has a Chip fited to it.

I also wish to know whether you would like to run after two horses or three as the Construction of it should be somewhat different.
I would just mention to your Excellency that I have a Harrow I think superior to any yet used in this country take all advantages together I think it quite equal to the plough. I will take the Liberty to send you a Draught of one of them, & if it should please you, will at any time direct one to be made for you under my immediate Inspection.
I am under the Necessity of going out of Town this afternoon & am therefore obliged to trouble you now for your instructions. I have the honor to be with due Respect your Excellencys obedt Srvt

En: Edwards

